IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 October 23, 2012 Session

              PATRICK DEVIN CAMP v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Sullivan County
                  No. C57,818 Robert H. Montgomery, Jr., Judge


                  No. E2012-00198-CCA-R3-PC - Filed June 17, 2013


The Petitioner, Patrick Devin Camp, appeals as of right from the Sullivan County Criminal
Court’s denial of his petition for post-conviction relief. Pursuant to the terms of a negotiated
plea agreement, the Petitioner pled guilty to second degree murder, especially aggravated
robbery, and especially aggravated kidnapping and received an effective sentence of forty
years. On appeal, the Petitioner challenges the voluntariness of his guilty plea and the
performance of trial counsel. Specifically, the Petitioner contends that he received the
ineffective assistance of counsel, leading to an involuntary plea, because trial counsel (1)
failed to adequately communicate with him; (2) failed to inform him of State v. Dixon, 957
S.W.2d 532 (Tenn. 1997), due process issues; (3) failed to inform him of the factors involved
in a consecutive sentencing determination; (4) failed to properly investigate the case; (5)
failed to assess his mental status; (6) “abandoned” the Petitioner’s request to withdraw the
plea; and (7) “never intended to fully represent [the Petitioner].” Following our review, we
affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and T HOMAS T. W OODALL, J., joined.

Kenneth D. Hale, Bristol, Tennessee (on appeal); and Lynn Dougherty (at post-conviction
hearing), Bristol, Tennessee, for the appellant, Patrick Devin Camp.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; and Barry P. Staubus, District Attorney General; for the appellee, State of
Tennessee.

                                      OPINION
                                FACTUAL BACKGROUND
       The Petitioner was originally charged with first degree premeditated murder, first
degree felony murder, especially aggravated robbery, and especially aggravated kidnapping.
On June 5, 2009, the Petitioner pled guilty to two counts of second degree murder, which
were merged, and to singular counts of especially aggravated robbery and especially
aggravated kidnapping. In exchange for his plea, he received concurrent sentences on all
counts, resulting in a total effective sentence of forty years at 100% in the Department of
Correction.

       Guilty Plea Submission Hearing. At the plea submission hearing, the Petitioner
confirmed that his signature appeared on the plea agreement, that trial counsel reviewed the
agreement with him, and that he understood its contents. The Petitioner stated that he
obtained his General Equivalency Diploma (GED). He also confirmed that trial counsel had
explained the various elements of the offenses and corresponding ranges of punishment to
him.

        The Petitioner stated that he understood the plea called for an out-of-range sentence
and that he was agreeing to a Range II sentence in order to avoid life in prison. Additionally,
the Petitioner confirmed that trial counsel had explained to him that, if convicted at trial, he
faced the possibility of consecutive sentences. The trial court also confirmed with the
Petitioner that his sentence required 100% service, meaning that there was minimal parole
eligibility.

        The Petitioner said that he was not under the influence of any alcohol or drugs at the
time of the hearing. The trial court then advised the Petitioner of his right to a jury trial; that
his convictions could be used to increase or enhance his punishment in future cases; of his
right to confront and cross-examine the witnesses against him; of his right to testify in his
defense; his right to subpoena witnesses in his defense; of his right to an appeal; and of his
right to an attorney at all stages in the proceedings. The Petitioner stated that he understood
those rights. The Petitioner affirmed that no one had threatened him or promised him
anything in exchange for his plea.

       The Petitioner stated that he was pleading guilty because he was in fact guilty of these
crimes. The State then summarized the proof that it would have presented had the
Petitioner’s case gone to trial:

       [T]he State’s proof would be that this offense occurred on April the 20th,
       2008. And it occurred at Holston View Apartments located in Kingsport,
       Sullivan County, Tennessee.




                                                -2-
               And Detective David Cole of the Kingsport Police Department was
       assigned to the case. And he went to the scene. It was determined that the
       victim in this case, Derrick Keesy, had passed away.
               If there had been a trial in this case, the forensic pathologist, Dr.
       Campbell, would have testified that . . . the victim’s death was a result of
       homicidal asphyxiation, and in addition to that he had other injuries.
               And the State’s proof would be that of Jessica Thompson, who was the
       girlfriend of the victim. And her testimony would have been that she was
       arriving at the apartment on the 20th, around 7:30 p.m. And when she got
       there she saw a Ford Explorer automobile with three individuals which were
       later identified as Mr. Ashton Phillip, Mr. Aldeen Bowman, and the
       [Petitioner] . . . .
               . . . [S]he would testify that she had been to Ashton Phillip’s residence
       with the victim at Brandy Mill Apartments in Kingsport. She said that there
       had been a discussion in which defendants were present where . . . the victim
       had had a stash of money in his apartment from some drug transactions. And
       that also there . . . these individuals had been at the Holiday Inn prior to this
       event, and it was video taped, which would be introduced into evidence.
               The automobile — the Explorer automobile was found at a location,
       abandoned, essentially. And it was determined that the owner of that vehicle
       was Ashton Phillip’s mother.
               We also determined that the defendants had purchased a Thunderbird
       automobile for cash and had . . . fled from the state. That vehicle was
       recovered, and found receipts, maps, other things that would corroborate that
       they had cash money, and they spent those funds, and they were in that
       automobile together.
               In addition, when they returned [the Petitioner] was arrested. He was
       [M]irandized. And he voluntarily gave a statement where he admitted that he
       and the other two individuals, co-defendants that previously pled, were in the
       apartment of the . . . victim. And they took money from him forcibly, in that
       Mr. Ashton Phillip put a cord around his neck. That Mr. Bowman was hitting
       the victim inside. [The Petitioner] got closer, and he stated that the victim
       grabbed him, and as a result he took a skillet, hit him in the head. And then
       they exited the vehicle [sic] in the Explorer.

        The trial court thereafter asked the Petitioner if he was satisfied with trial counsel’s
representation, and the Petitioner replied affirmatively. When asked if there was anything
trial counsel had not done that the Petitioner had asked of him to do, the Petitioner replied
that there was not.



                                              -3-
        Post-Conviction Proceedings. Thereafter, the Petitioner filed a timely petition for
post-conviction relief. The Petitioner claimed that he did not voluntarily plead guilty and that
trial counsel was ineffective. Specifically, he contended that trial counsel: (1) failed to
provide him with sufficient time to review the plea agreement; (2) pressured him into signing
the agreement and did not inform him that he could request additional time to consider his
plea; (3) failed to investigate the case and interview potential witnesses; (4) failed to develop
the mental state of the Petitioner at the time he made the statement to authorities, including
filing a motion to suppress that statement; (5) failed to discuss mitigating factors with the
Petitioner; and (6) failed to file a motion to withdraw the plea, as the Petitioner requested.
Counsel was appointed to represent the Petitioner, and an amended petition was filed. The
amended petition incorporated by reference the allegations in the pro se petition and added
the following additional allegations: trial counsel (1) failed to conduct a preliminary hearing;
and (2) failed to inform the Petitioner of the likelihood that a separate kidnapping conviction
might not survive principles of due process as announced in Dixon. The State filed a
response denying the Petitioner’s allegations.

       At the post-conviction hearing that followed, Detective David Cole of the Kingsport
Police Department was the first to testify. Det. Cole was responsible for taking the
Petitioner’s confession. Det. Cole stated that he discussed the circumstances surrounding the
Petitioner’s statement with trial counsel at the courthouse for approximately ten to fifteen
minutes.

        On cross-examination, Det. Cole confirmed that the Petitioner’s statement was
voluntarily and knowingly given and that he told trial counsel such. Moreover, he informed
trial counsel that the Petitioner’s mother was present during the statement. However, Det.
Cole could not recall if trial counsel asked about the Petitioner’s demeanor during the
statement or if the Petitioner was under duress from any of his co-defendants.

        Trial counsel was next to testify and began by recounting his educational and
professional background. Trial counsel confirmed that in May 2008, he was retained by the
Petitioner’s mother to represent the Petitioner for approximately $4,000.00. She paid half
of the retainer up front, and trial counsel opined that she appeared to be “having financial
difficulties” at that time. Before accepting the representation, trial counsel met with the
district attorney to be assigned the Petitioner’s case, who indicated that he “would be willing
to discuss and negotiate a settlement.” Trial counsel relayed this information to the
Petitioner’s mother before accepting the representation. Also prior to being retained, trial
counsel met with the Petitioner in the Greene County Jail. According to trial counsel, it was
always their “goal to obtain a negotiated settlement in this case.” Trial counsel agreed that,
if they were unable to obtain a favorable plea and proceeded with a trial, then he was “going
to be stuck for potentially hundreds of thousand of dollars in hours[.]” Trial counsel testified

                                               -4-
that, once retained, he had several additional meetings with the Petitioner during courtroom
proceedings. For instance, trial counsel met with the Petitioner “for a considerable length
of time” prior to the scheduled preliminary hearing. He also corresponded with the Petitioner
frequently.

       At the time representation commenced, the Petitioner was eighteen years of age, and
the Petitioner indicated that he had obtained his GED. According to trial counsel, the
Petitioner’s future plans included attending college or joining the military. When asked to
convey his initial assessment of the Petitioner, trial counsel responded,

       He appeared to me as someone who was a classic example of running around
       with the wrong crowd and being at the wrong place at the wrong time. He was
       very polite, well spoken, seemed to have a very good head on his shoulders .
       ...

             He was extremely naive with regard to his expectations of his case. . .
       . [B]ased on correspondence I received from him[,] I felt as if he did not
       understand the severity of what he was facing in relation to these charges.

Trial counsel received a letter from the Petitioner about the Petitioner’s “proposed plan to
extricate himself from this situation” by working undercover in drug transactions. Despite
the naivety of the letter, trial counsel still opined that the Petitioner was “very bright,
articulate” and “well spoken.” According to trial counsel, “there was simply nothing” which
would have led trial counsel “to think that [the Petitioner] would need a mental evaluation
or that he was suffering from emotional difficulties.”

        Trial counsel confirmed that he waived the preliminary hearing in the Petitioner’s case
and explained that he did so in an effort to receive discovery information and discuss plea
deals sooner. When asked why waiver of the preliminary hearing would expedite the
process, trial counsel stated that, in Sullivan County, a different district attorney handles a
case once it is transferred from sessions court to criminal court and, by getting it transferred
faster, that district attorney in criminal court would have access to the relevant case
information and be in a position to negotiate a plea deal. Trial counsel agreed that, if a
preliminary hearing would have been conducted, Det. Cole would have been the primary
witness, which would have allowed the defense an opportunity to cross-examine Det. Cole
about the statement. Although trial counsel never filed a motion for discovery, all of the
discovery was voluntarily provided by the State according to trial counsel. Trial counsel
opined that “there was nothing to be gained by way of a preliminary hearing[.]”




                                              -5-
        Trial counsel confirmed that he did have a ten-to-fifteen minute meeting with Det.
Cole at the courthouse to discuss the Petitioner’s statement. According to trial counsel, he
also had additional conversations with Det. Cole concerning the Petitioner’s confession,
which occurred during breaks in an unrelated jury trial. Not believing there to be any legal
basis to support a motion to suppress the Petitioner’s statement, trial counsel never filed such
a motion. He formulated this opinion after speaking with the Petitioner, the Petitioner’s
mother, and Det. Cole and after reviewing the Miranda waiver and the statement itself.

       During meetings with the Petitioner, trial counsel and the Petitioner discussed the
following:

              The manner in which we envisioned the case proceeding. We discussed
       his confession. We discussed the facts of the offense. He was very concerned
       as to whether or not he would have been caught had he not given his
       confession and we went over the facts that were relayed to me at that point in
       time as far as what the police knew, when they knew it, that kind of thing.

When asked if they discussed possible defenses, trial counsel replied that they solely
discussed a duress defense because the Petitioner had confessed, so some other defense, like
“some other guy did it[,]” was not going to work. Trial counsel asked Det. Cole if the
Petitioner “gave him any information that . . . would provide a basis for that defense” during
his confession, but Det. Cole indicated that the Petitioner did not.

       Trial counsel said that they also discussed bond matters because the Petitioner
“wanted out of jail[,]” so trial counsel filed a motion to reduce the Petitioner’s bond. At the
bond hearing that followed, both the Petitioner and his mother testified. The trial court
denied any reduction in bond for the Petitioner. The Petitioner did not understand why his
request was denied, and trial counsel explained to him that it was due to flight following the
murder and his subsequent confession. Additionally, trial counsel learned at the bond
hearing that the Petitioner had adult convictions for assault and criminal trespass.

       Trial counsel was asked if the Petitioner provided him with the names of any “fact
witnesses to the event[,]” and he said that the only witnesses provided to him “were
witnesses who [the Petitioner] indicated would testify that he did not know the victim, that
this was not something that he had planned beforehand.” Specifically, trial counsel knew of
the Petitioner’s girlfriend, who “would testify that they were hanging out that day and had
plans to hang out that day and then [the Petitioner] changed those plans to go to the Holiday
Inn with the co-defendants and certainly had no knowledge beforehand of this event.” Trial
counsel stated that he interviewed the Petitioner’s mother and Det. Cole but never the
Petitioner’s girlfriend.

                                              -6-
       Trial counsel confirmed that, at one point during the representation, he did not meet
with the Petitioner for a period of six months. However, during that time, trial counsel spoke
with the Petitioner’s mother “every couple of days[,]” and she indicated that she was
speaking with the Petitioner often, relaying “information back and forth.” Trial counsel
stated that he “communicated extensively with [the Petitioner’s] mother.” Morever,
according to trial counsel, “there was simply at that point in time no need to communicate”
because “[t]here was no imminent trial date.” Also by that time, trial counsel had received
and reviewed all of the discovery materials. Trial counsel “released” the discovery materials
to the Petitioner’s mother at the Petitioner’s request; doing so because the Petitioner “was
concerned about the paperwork being found in his cell which would indicate that he was in
essence a snitch, that he had given a statement, a confession.” According to trial counsel, the
discovery materials “corroborated everything [the Petitioner] had told [him].” In later
meetings with the Petitioner, they discussed the discovery materials, and the Petitioner
evidenced an understanding of those materials.

        The initial offer from the State was fifty years received on May 6, 2009. After
discussing the offer with the Petitioner, that offer was rejected. According to trial counsel,
“had the offer made remained 50 years we would have got a trial date and we’d have had
ourselves a trial.” Nonetheless, trial counsel did not commence trial preparations. On June
1st, the district attorney called trial counsel and offered forty years on all counts, with all
counts running concurrently. The agreement required all three co-defendants to accept the
deal, which the other two had already done. Courtroom proceedings were previously
scheduled for June 5th, and trial counsel did not meet with or discuss the plea deal with the
Petitioner prior to that scheduled appearance. However, according to trial counsel, he
immediately, upon receipt of the offer, relayed it to the Petitioner’s mother.

        When trial counsel met with the Petitioner on June 5th prior to the scheduled hearing,
the Petitioner was aware of the forty-year offer. They met for “over an hour, probably close
to two[,]” before the Petitioner entered his plea that day. Trial counsel advised the Petitioner
that it “was in his best interest based upon the facts and the confession that he gave[,] and
based upon certain findings . . . announced in open court during the bond hearing[,]” to
accept the offer.

        When asked “what else” he discussed with the Petitioner prior to entry of the plea,
trial counsel said,

              We discussed the likely outcome of a trial, the possibility of consecutive
       sentencing versus the concurrent sentencing that was called for in the plea
       agreement. We actually, you know, did the math and said okay, 40 years at
       100 percent which is really 85 percent, you know, you’re going to come up for

                                              -7-
       parole at this point in time at this age and, you know, did the math with regard
       to 52 years and then 52 plus 25 and 52 plus 50. I mean we did all of that. We
       debated the advantages and disadvantages of a trial . . . .

Stated another way, if convicted at trial, the Petitioner faced a life sentence for a first degree
murder conviction with the possibility of consecutive sentences on the other counts. Trial
counsel stated that he reviewed with the Petitioner the relevant factors to be considered by
a trial judge in a consecutive sentencing determination. Trial counsel told the Petitioner that,
based upon his experience with the trial judge in the Petitioner’s case, consecutive sentencing
“was a definite possibility, that the judge had reviewed his criminal record at the bond
hearing and found it to be extensive based upon his age. The judge had looked at a lot of
factors at the bond hearing that he would have looked at in consecutive sentencing.”

        Trial counsel testified that they also discussed the elements of the offenses and what
the State would have had to prove if they proceeded to trial; however, trial counsel did not
discuss the due process principles outlined in Dixon with the Petitioner. Trial counsel
acknowledged that, in certain circumstances, separate convictions for kidnapping and
robbery violated principles of due process. However trial counsel opined that, based upon
the facts as conveyed to him, he did not believe the principles of Anthony and Dixon applied
to the Petitioner’s case.

        Trial counsel was then asked when, following entry of the Petitioner’s plea, his duties
of representation terminated. Trial counsel said that his duties to the Petitioner terminated
when the “judgment bec[ame] final” or “30 days from the entry of judgment absent the entry
of a Motion for New Trial or another motion.” Trial counsel further agreed that
representation continued if the Petitioner indicated a desire to attack his plea. However, trial
counsel testified that no one indicated to trial counsel, within the thirty-day time limit, that
the Petitioner wished to withdraw his plea. The Petitioner’s mother had informed trial
counsel that the Petitioner was having “second thoughts” and that the Petitioner felt
pressured by trial counsel into entering a plea. In response, trial counsel wrote a letter to the
Petitioner’s mother dated June 19, 2009. In the letter, trial counsel first indicated that he had
“not heard anything more . . . regarding that issue.” Trial counsel then explained that, if the
Petitioner did intend to pursue withdrawal of this plea, he would need to hire another lawyer
or file a motion pro se within the thirty-day time period because trial counsel was “ethically
prohibited from doing that.” After sending the letter and still within the thirty-day time
period, trial counsel had a telephone conversation with the Petitioner’s mother, and she never
mentioned withdrawing the guilty plea. Trial counsel admitted that he did not go meet with
the Petitioner to discuss withdrawing the plea and took no further action on the Petitioner’s
behalf. Trial counsel confirmed that to preserve a client’s right to a motion to withdraw and
to an appeal, the proper procedure would be to file a motion to withdraw and then move to

                                               -8-
withdraw from representing that client. Trial counsel insisted that he was never actually
instructed to file a motion to withdraw the plea within the thirty-day time period; it was not
until later that trial counsel learned of an actual desire to withdraw the plea.

       Also according to trial counsel, the “plea window was for June 5th[,]” and a
continuance was not possible. He asked the district attorney for more time, but that request
was denied.

       On cross-examination by the State, trial counsel agreed that the Petitioner evidenced
an understanding of the criminal justice system in his correspondence, making references to
alternative sentencing and release eligibility. In trial counsel’s initial correspondence with
the Petitioner, he outlined the elements of the offenses and possible sentences correlated with
each offense. Trial counsel believed the Petitioner understood this information. Upon
receipt of the Petitioner’s letter in which the Petitioner offered to perform undercover drug
operations in exchange for leniency, trial counsel discussed this proposal with the district
attorney, but that offer was declined.

        Trial counsel confirmed that the co-defendants had preliminary hearings and that he
received a copy of those transcripts, providing a copy to the Petitioner’s mother. At those
hearings, the State called two witnesses to testify, one a witness to the Petitioner’s presence
at the victim’s apartment before the murder, and the other was the victim’s girlfriend. Trial
counsel did not believe that those two witnesses would have been called at the Petitioner’s
preliminary hearing and, moreover, their testimony corroborated “everything that [the
Petitioner] had told” trial counsel. The State also provided trial counsel with copies of all
of the witnesses’ statements. According to trial counsel, “[t]he facts of this case were not
going to be disputed by [the Petitioner].” In trial counsel’s opinion, the case against the
Petitioner was strong.

        The Petitioner never said to trial counsel that Det. Cole coerced him into making a
confession. Likewise, the Petitioner never told trial counsel that he did not understand what
he was doing at the time he made the statement. The Petitioner did tell trial counsel that he
was very emotional and upset at the time of the statement, which was why he wanted his
mother in the room. Det. Cole permitted the Petitioner’s mother to be present. According
to trial counsel, both the Petitioner and his mother “appreciated the manner in which
Detective Cole conducted the investigation and treated [the Petitioner.]” The Petitioner
never denied the contents of his statement.

       Trial counsel testified that the Petitioner desired to enter the plea because, by
accepting the forty-year sentence, the Petitioner would not spend the rest of his life in prison.
Trial counsel affirmed that he did not pressure the Petitioner into accepting the plea and told

                                               -9-
the Petitioner that it was his choice whether to enter a plea. At the time of the plea, the
Petitioner did not indicate any dissatisfaction with trial counsel’s representation. Moreover,
the Petitioner did not appear to be under the influence of alcohol or drugs during trial
counsel’s representation of him and never conveyed that he was suffering from any type of
mental condition.

        Trial counsel also received and reviewed the video from the Holiday Inn showing all
of the co-defendants together before the murder. According to trial counsel, nothing in the
video indicated that the Petitioner was under any duress or coercion. While trial counsel
believed the Petitioner that he was in fear of his co-defendants, trial counsel did not believe
a duress defense would have been successful at trial. In fact, the co-defendants’ “defense
was going to be that [the Petitioner] was the leader.”

      Regarding the due process principles espoused in Dixon, trial counsel stated that
“from a practical standpoint with the offer it didn’t matter” because “[e]verything was
concurrent . . . .” Moreover, trial counsel opined that Dixon would likely not have applied
based upon the facts of this case and that separate convictions would have been allowed.

        Finally, the Petitioner testified regarding his allegations for post-conviction relief.
First, he claimed that trial counsel met with him for approximately a total of three hours, not
twelve as trial counsel claimed. Other than the initial meeting in the county jail, all meetings
occurred during courtroom appearances. The Petitioner asserted that he originally told trial
counsel he wanted a trial, but trial counsel told him that he was “confident” that they could
get a fifteen-year offer.

       The Petitioner testified that he discussed a duress defense with trial counsel and that
the Petitioner wanted to file a motion to suppress his statement. Trial counsel told the
Petitioner that a motion to suppress was pointless because “none of [the Petitioner’s] rights
were [abridged].” Moreover, the Petitioner agreed that he told trial counsel that the statement
was true and accurate.

       The Petitioner claimed that trial counsel never told him of the fifty-year offer. The
Petitioner confirmed that his mother told him about the forty-year offer approximately two
days before the June 5th hearing. According to the Petitioner, he replied to his mother, “it’s
too much time. I can’t take that.”

       On the day of the hearing, according to the Petitioner, he spoke with trial counsel for
about an hour before he entered his plea. When the Petitioner told trial counsel he did not
want to take the forty years, trial counsel gave the following advice to the Petitioner and his
mother:

                                              -10-
       Detective Cole can come testify on my behalf being they was [sic] the ones
       that was [sic] present when the statement was given and he told that my duress
       defense would be at a disadvantage. He told me that if I was to go to trial . .
       . I would be convicted of all three of my charges. I was at 100 years and it
       would all be ran consecutive.

Trial counsel also told the Petitioner that he had just recently lost a first degree murder trial.
Additionally, trial counsel said that a continuance for more time to think about the plea would
not be possible; the Petitioner was unaware that June 5th was the “drop-dead day[.]”

        The Petitioner agreed that trial counsel never discussed with him whether he could be
convicted of separate charges for kidnapping and robbery under principles of due process.
The Petitioner testified that, if he had been so informed, he would not have pled guilty.
According to the Petitioner, during their discussions, trial counsel focused on the fact that
the Petitioner would be convicted of all charges if he went to trial and would get one hundred
years in prison. The Petitioner stated that trial counsel only discussed consecutive sentencing
with him, that he did not discuss any possibility of concurrent sentencing. Moreover,
according to the Petitioner, trial counsel never informed him of the factors to be considered
in a consecutive versus concurrent sentencing determination. Had trial counsel talked with
the Petitioner about the possibility of concurrent sentencing, the Petitioner asserted he would
not have pled guilty and would have proceeded to trial. According to the Petitioner, trial
counsel “guaranteed” him that he would get one hundred years if he was convicted by a jury.

        The Petitioner testified that, following his plea, he told his mother to inform trial
counsel of his desire to withdraw his plea. The Petitioner then confirmed that he received
trial counsel’s June 19, 2009 letter, wherein trial counsel stated “he couldn’t be [the
Petitioner’s] lawyer no more [sic].” The Petitioner claimed he was unable to take any further
action without a lawyer. When asked if he understood the potential time he faced if
permitted to withdraw his plea, the Petitioner stated, “My understanding is if my plea is
overturned from a result of this hearing that I face 18 more years . . . [a]t a minimum[.]” At
the time of entry of the plea, the Petitioner honestly believed that trial counsel “had done
everything that [he] thought he could do or whatever” and that it was not until later that he
became dissatisfied with trial counsel’s representation. The Petitioner opined on cross-
examination that trial counsel “[d]uly influenced” him against his will to enter a plea.

        Upon examination by the court, the Petitioner stated that he “never understood” the
difference between premeditated and felony murder. Furthermore, the Petitioner claimed that
he never received the discovery materials. The Petitioner confirmed that he and his mother
were communicating on a regular basis and that she would relay the information given to her
by trial counsel.

                                               -11-
       The Petitioner stated that he understood trial counsel’s letter informing him that he
could not file a motion to withdraw the plea on the Petitioner’s behalf and that he understood
the concepts of proceeding pro se or getting a lawyer appointed to his case. However, he
then claimed that he did not know he could send something to the judge personally, that he
did not have his mother hire a new lawyer because she had exhausted all of her funds, and
that he “didn’t know no [sic] attorney that could do it.” The Petitioner recalled that he had
an appointed lawyer in juvenile court.

       The Petitioner was asked by the court his reasons for wanting to withdraw his plea,
and he responded as follows:

                That I didn’t want to plea and that [trial counsel] had told me all the
       negative stuff but before -- which was positive like Detective Cole and mother
       being at the gathering of the statement and how my demeanor was then and
       how all that changed on the day of my plea. Like before my plea date, it was
       . . . they could come and testify but on the day of my plea he told [me] that
       they couldn’t come testify. . . . [A] lot of my defense was built around my
       demeanor or the statement, when I gave my statement and he was telling me
       that they could come and testify first but then at the day of my plea he told me
       that they couldn’t come testify on my behalf.

He claimed he was “on suicide watch” in the county jail at the time he gave his confession.
While he again acknowledged that the statement was true, he claimed that “it wasn’t
voluntary” because he did not want to talk with Det. Cole. He said his mother encouraged
him to speak with Det. Cole.

        Trial counsel was called in rebuttal and testified that he never influenced the Petitioner
to plead guilty, he only gave him advice and discussed his options. Moreover, he reiterated
that he never “guaranteed” the Petitioner he would get one hundred years following jury trial
convictions. Trial counsel again confirmed that during his discussions with the Petitioner,
the Petitioner evidenced a knowledge of the discovery materials. For instance, the Petitioner
asked specifically about the cause of death listed in the autopsy report. Trial counsel also
confirmed that he did tell the Petitioner about his loss in another jury trial for murder and
stated that this “was done in the context of, . . . ‘You have a version of events but there’s no
guarantee that the jury is going to accept your version.’”

       After hearing the evidence presented, the post-conviction court denied relief by
written order filed on December 30, 2011. This appeal followed.

                                          ANALYSIS

                                              -12-
        On appeal, the Petitioner contends that his plea was not knowingly and voluntarily
entered and that trial counsel failed to provide the effective assistance of counsel guaranteed
him by the United States and Tennessee constitutions at trial. Petitions for post-conviction
relief are governed by the Post-Conviction Procedure Act. Tenn. Code Ann. §§ 40-30-101
to -122. To obtain relief, the petitioner must show that his conviction or sentence is void or
voidable because of the abridgement of a constitutional right. Tenn. Code Ann. § 40-30-103.
The petitioner must prove his factual allegations supporting the grounds for relief contained
in his petition by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(2)(f); see
Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009). Evidence is clear and convincing
when there is no substantial doubt about the accuracy of the conclusions drawn from the
evidence. Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998).

        The post-conviction court’s findings of fact are conclusive on appeal unless the
evidence in the record preponderates against them. See Nichols v. State, 90 S.W.3d 576, 586
(Tenn. 2002) (citing State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999)); see also Fields v.
State, 40 S.W.3d 450, 456-57 (Tenn. 2001). The petitioner has the burden of establishing
that the evidence preponderates against the post-conviction court’s findings. Henley v. State,
960 S.W.2d 572, 579 (Tenn. 1997). This court may not re-weigh or reevaluate the evidence
or substitute its inferences for those drawn by the post-conviction court. Nichols, 90 S.W.3d
at 586. Furthermore, the credibility of the witnesses and the weight and value to be afforded
their testimony are questions to be resolved by the post-conviction court. Bates v. State, 973
S.W.2d 615, 631 (Tenn. Crim. App. 1997).

       When analyzing the voluntariness of a guilty plea, we look to the federal standard
announced in Boykin v. Alabama, 395 U.S. 238 (1969), and the state standard set out in State
v. Mackey, 553 S .W.2d 337 (Tenn. 1977). See State v. Pettus, 986 S.W.2d 540, 542 (Tenn.
1999). In Boykin, the United States Supreme Court held that there must be an affirmative
showing in the trial court that a guilty plea was voluntarily and knowingly given before it can
be accepted. 395 U.S. at 242. Similarly, our supreme court in Mackey required an
affirmative showing of a voluntary and knowledgeable guilty plea. Pettus, 986 S.W.2d at
542. A plea is not “voluntary” if it results from ignorance, misunderstanding, coercion,
inducements, or threats. Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993).

       Because the plea must represent a voluntary and intelligent choice among the
alternatives available, there are a number of circumstantial factors that should be considered
when examining the voluntariness of a guilty plea. Id. These factors include: (1) the
defendant’s relative intelligence; (2) his familiarity with criminal proceedings; (3) whether
he was represented by competent counsel and had the opportunity to confer with counsel
about alternatives; (4) the advice of counsel and the court about the charges against him and



                                             -13-
the penalty to be imposed; and (5) the defendant’s reasons for pleading guilty, including the
desire to avoid a greater penalty in a jury trial. Id. at 904-05.

       Once a guilty plea has been entered, effectiveness of counsel is relevant only to the
extent that it affects the voluntariness of the plea. In this respect, such claims of ineffective
assistance necessarily implicate the principle that guilty pleas be voluntarily and intelligently
made. Hill v. Lockhart, 474 U.S. 52, 56 (1985) (citing North Carolina v. Alford, 400 U.S.
25, 31 (1970)).

        Under the Sixth Amendment to the United States Constitution, when a claim of
ineffective assistance of counsel is made, the burden is on the petitioner to show (1) that
counsel’s performance was deficient and (2) that the deficiency was prejudicial. Strickland
v. Washington, 466 U.S. 668, 687 (1984); see Lockart v. Fretwell, 506 U.S. 364, 368-72
(1993). In other words, a showing that counsel’s performance was deficient is not enough;
rather, the petitioner must also show that but for counsel’s deficient performance, “the result
of the proceeding would have been different.” Strickland, 466 U.S. at 694. The Strickland
standard has also been applied to the right to counsel under Article I, section 9 of the
Tennessee Constitution. State v. Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).

        A petitioner will only prevail on a claim of ineffective assistance of counsel after
satisfying both prongs of the Strickland test. See Henley, 960 S.W.2d at 580. The
performance prong requires a petitioner raising a claim of ineffectiveness to show that
counsel’s representation fell below an objective standard of reasonableness or was “outside
the wide range of professionally competent assistance.” Strickland, 466 U.S. at 690. The
prejudice prong requires a petitioner to demonstrate that “there is a reasonable probability
that, but for counsel’s professional errors, the result of the proceeding would have been
different.” Id. at 694. “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. Failure to satisfy either prong results in the denial of relief.
Id. at 697.

       This two-part standard of measuring ineffective assistance of counsel also applies to
claims arising out of a guilty plea. Hill v. Lockhart, 474 U.S. at 58. The prejudice
component is modified such that the defendant “must show that there is a reasonable
probability that, but for counsel’s errors, he would not have pleaded guilty and would have
insisted on going to trial.” Id. at 59; see also Hicks v. State, 983 S.W.2d 240, 246 (Tenn.
Crim. App. 1998).

       Both the United States Supreme Court and the Tennessee Supreme Court have
recognized that the right to such representation includes the right to “reasonably effective”
assistance, that is, within the range of competence demanded of attorneys in criminal cases.

                                              -14-
Strickland, 466 U.S. at 687 (1984); Burns, 6 S.W.3d at 461; Baxter v. Rose, 523 S.W.2d 930,
936 (Tenn. 1975). In reviewing counsel’s conduct, a “fair assessment of attorney
performance requires that every effort be made to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate
the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689. “Thus, the
fact that a particular strategy or tactic failed or even hurt the defense does not, alone, support
a claim of ineffective assistance.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App.
1992). Deference is made to trial strategy or tactical choices if they are informed ones based
upon adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982).

       Ineffective assistance of counsel claims are regarded as mixed questions of law and
fact. State v. Honeycutt, 54 S.W.3d 762, 766-67 (Tenn. 2001). Thus, the post-conviction’s
findings of fact underlying a claim of ineffective assistance of counsel are reviewed under
a de novo standard, accompanied with a presumption that the findings are correct unless the
preponderance of the evidence is otherwise. Fields, 40 S.W.3d at 458 (citing Tenn. R. App.
P. 13(d)). The post-conviction court’s conclusions of law are reviewed under a de novo
standard with no presumption of correctness. Id.

        As noted, the Petitioner finds fault with trial counsel’s representation of him and
contends that the record establishes that his plea was not knowingly and voluntarily entered.
Specifically, the Petitioner contends that he received the ineffective assistance of counsel,
because trial counsel (1) “failed to maintain communication”; (2) “failed to address Dixon
due process issues”; (3) “failed to adequately inform [the Petitioner] of the factors involving
consecutive [versus] concurrent sentencing”; (4) “failed to properly investigate the case”;
(5) “failed to assess the mental status of [the Petitioner]”; (6) “abandoned [the Petitioner’s]
request to withdraw the plea”; and (7) “never intended to fully represent [the Petitioner].”
Finally, he argues that due to trial counsel’s inadequate investigation of and preparation for
the case, coupled with counsel’s failure to communicate with the Petitioner, his guilty plea
was involuntarily entered.

A. Communication, Investigation, and “Full Representation” 1
       Addressing the issues of trial counsel’s investigation, communication, and
representation, the post-conviction court ruled in its written order as follows:

               In this case, the Court finds that [trial] defense counsel . . . was an
        experienced lawyer. [Trial counsel] had served as a prosecutor and as a
        criminal defense attorney for almost 10 years and had represented two separate


1
  Because the post-conviction court dealt with many of the Petitioner’s issues jointly, we will likewise do
the same.

                                                   -15-
defendants in murder cases, one of which involved a jury trial, before
accepting employment in this case.
        The Court finds that [trial counsel] initially met with the petitioner, the
petitioner’s mother, and Detective Cole regarding the circumstances
surrounding the taking of petitioner’s confession. [Trial counsel] filed for and
subsequently presented a motion to reduce bond and, after that request was
denied, [trial counsel] reviewed the results of that hearing with petitioner.
        The Court finds that while [trial counsel] did not file a motion of
discovery, he obtained and reviewed the complete discovery which, though not
required by the rules, included statements of witnesses. [Trial counsel]
forwarded the discovery to petitioner’s mother at petitioner’s request. [Trial
counsel] discussed the case on a regular basis with the assistant district
attorney assigned to the case. [Trial counsel] discussed the case on a regular
basis with petitioner’s mother who in turn would discuss the case with
petitioner. [Trial counsel] met with petitioner and discussed the case on
numerous occasions at the time that petitioner was in Sullivan County for court
hearings. [Trial counsel] recorded the time that he spent on the case and also
corresponded in writing with petitioner and with petitioner’s mother with
regard to the case.
        The Court finds that the petitioner has failed to show by clear and
convincing evidence that [trial counsel’s] action in his representation were
deficient during the time leading up to the plea in this case.
        While the evidence, on its face, shows that [trial counsel’s] actions were
not deficient, petitioner asks [this] Court to find that the actual advice that
[trial counsel] gave to petitioner was deficient. As a result of that deficient
advice, the petitioner claims that instead of feeling like he was coerced into
accepting the 40-year sentence at 85%, he would have gone to trial. Petitioner
claims that the coercion was a result of [trial counsel’s] advising him that if he
went to trial [he] would receive a total sentence of 102 years.
        Petitioner’s counsel in his questioning of [trial counsel] at the post-
conviction hearing appears to also suggest that perhaps the relatively low
retainer fee paid in the case resulted in [trial counsel] continually advising the
petitioner of the possibility of receiving over 100 years at trial rather than what
petitioner’s counsel says was the more realistic result of life imprisonment
which 52 years must be served before parole eligibility.
        The retainer fee for the employment contract between [trial counsel]
and petitioner’s mother was low for a first degree murder case. The contract
was for hourly billing and required an initial payment of $2,000 toward an
agreed $4,000 retainer with the balance of the retainer being paid at $200 [a]
month. If [trial counsel] exhausted the initial retainer, then any unpaid balance

                                       -16-
       would be billed. At the time of the plea, petitioner’s mother was behind in
       payments.
               While the petitioner complains that he always wanted to go to trial, the
       Court finds that petitioner was, on the contrary, always willing to consider a
       plea. [Trial counsel] testified that, based on his conversations with petitioner
       and his mother, it was [trial counsel’s] goal to work toward getting the best
       plea offer possible, but to go to trial if there was not an acceptable agreement.
       Early on, [trial counsel] testified that he confirmed with the district attorney’s
       office that there was the possibility of plea negotiations to something other
       than a life sentence for first degree murder and reported this to petitioner and
       his mother.
               The Court accredits [trial counsel’s] testimony that plea negotiations
       were always a part of the representation of petitioner. In fact, petitioner sent
       [trial counsel] a letter in which petitioner naively offered to provide
       information about drug activity in East Tennessee in return for release from
       custody and a sentence consideration. Petitioner also testified that in
       discussing his case with [trial counsel] early in the representation, [trial
       counsel] told him that he could obtain a 15-year sentence for petitioner. When
       the initial offer from the State was for 50 years at 100% that offer was
       immediately rejected. Petitioner also testified that on the day of the plea he
       asked [trial counsel] if he could have more time to consider the offer.
       Obviously, the petitioner was always willing to discuss a plea offer and
       certainly did not reject the 40-year offer out of hand and was actively
       considering the state’s offer when he asked for more time. The Court finds
       that the decision to enter in to plea negotiations with the district attorney
       general was authorized by petitioner and was not done by [trial counsel] to
       avoid the expense of a trial.

       We agree with the post-conviction court that the Petitioner has failed to show
ineffective assistance on these issues. However, we note that, on appeal, several of these
issues are presented slightly differently than they were in the post-conviction court.

        Regarding the allegation that trial counsel “failed to maintain communication” with
the Petitioner, on appeal, the Petitioner argues that, despite the seriousness of the charges and
possible sentencing exposure, trial counsel “demonstrated very limited contact with his
client[.]” According to the Petitioner, trial counsel “did not sufficiently explore defenses and
discuss those defenses” with the Petitioner, and there was a “total lack of trial preparation.”
The Petitioner also notes that much of the “limited communication” was with the Petitioner’s
mother, not the Petitioner, raising “serious questions about the ethical issue of the
attorney/client privilege[.]”

                                              -17-
       The Petitioner also argues that trial counsel never “intended to fully represent [the
Petitioner.]” The Petitioner explains that trial counsel “did not intend to put forth a
significant effort to adequately represent” the Petitioner, as evidenced by the “ridiculously
low fee charged” for the representation, coupled with the fact of the Petitioner’s mother’s
“apparent inability” to even pay all of the retainer, “much less any additional billed amounts.”
According to the Petitioner, it is clear that trial counsel “intended to do no more than
negotiate the easiest and quickest deal with the State that was possible without putting forth
the effort necessary to test the State’s case.”

       Trial counsel testified that, prior to accepting the representation, he met with the
Petitioner in the county jail to discuss the case. Trial counsel also met with the district
attorney general assigned to the Petitioner’s case, who indicated that he would be willing to
entertain plea discussions. Trial counsel testified to having several additional meetings with
the Petitioner at courtroom proceedings and corresponded with the Petitioner often. Trial
counsel also stated that he spoke with the Petitioner’s mother frequently, and she relayed
information to the Petitioner.

        Although trial counsel did not file a motion for discovery, he received all of those
materials from the State and “released” them to the Petitioner’s mother who forwarded them
to the Petitioner. According to trial counsel, the Petitioner evidenced a knowledge of those
materials at subsequent meetings. Trial counsel did file a motion to reduce the Petitioner’s
bond, which was denied after a hearing.

        Trial counsel said that he reviewed the facts of the case with the Petitioner, including
possible defense strategies, the elements of the offenses, the penalties he was facing, and the
possibility of proceeding to trial. Trial counsel also spoke with Det. Cole regarding the
circumstances surrounding the Petitioner’s statement, and he obtained and reviewed the
transcripts of the co-defendants’ preliminary hearings. In his legal opinion, trial counsel did
not believe there was any basis to file a motion to suppress the statement. Regarding possible
defenses at trial, trial counsel said that they would have had to rely solely on a duress
defense; however, trial counsel opined that this defense would likely have been unsuccessful.

        Trial counsel testified that it was always their “goal to obtain a negotiated settlement
in this case.” Trial counsel said that, despite the small retainer paid, he would have
proceeded to trial if they were unable to reach a settlement. According to trial counsel, the
Petitioner was aware of the forty-year offer when they spoke on June 5, 2009, prior to entry
of his plea. Trial counsel said this meeting lasted “over an hour, probably close to two[,]”
during which trial counsel advised the Petitioner on whether to plead. The post-conviction
court found that the Petitioner was “always willing to discuss a plea offer . . . .” We agree
with the post-conviction court that the Petitioner has failed to show that trial counsel failed

                                              -18-
to represent him fully, conducting adequate investigation and engaging in sufficient
communication.

       In a related argument, the Petitioner claims, on appeal, that trial counsel failed to
conduct proper investigation, including interviewing witnesses. Specifically, the Petitioner
notes that trial counsel did not interview his girlfriend “who purportedly possessed
information related to his state of mind immediately prior to the incident[,]” which
“information would go to the issue of premeditation as it related to the first degree murder
charge.” Moreover, trial counsel failed to assess the “respective strengths and weakness [sic]
of the State’s case as well as” possible defenses.

        This court has long held that when a petitioner contends that trial counsel failed to call
a known witness in support of the defense, the witness “should be presented by the petitioner
at the evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990).
“[T]his is the only way the petitioner can establish that . . . failure to . . . call the witness to
the stand resulted in the denial of critical evidence which inured to the prejudice of the
petitioner.” Id. The Petitioner failed to present his girlfriend at the post-conviction hearing;
therefore, the Petitioner has failed to establish by clear and convincing evidence that trial
counsel was ineffective for failing to investigate and call this witness at trial.

        Furthermore, trial counsel testified that he was not provided with any “fact witnesses
to the event,” the only witnesses provided “were witnesses who [the Petitioner] indicated
would testify that he did not know the victim, that this was not something that he had planned
beforehand.” Trial counsel agreed that he knew of the Petitioner’s girlfriend, who “would
testify that they were hanging out that day and had plans to hang out that day and then [the
Petitioner] changed those plans to go to the Holiday Inn with the co-defendants and certainly
had no knowledge beforehand of this event.” The Petitioner asserts that his information
would have been relevant to the issue of premeditation; however, this assertion fails to take
into account that the Petitioner was also charged with felony murder, not requiring a finding
of premeditation, only an intent to commit the underlying felony. Moreover, the Petitioner’s
girlfriend was not present during the commission of these offenses and, therefore, could
provide little information on the facts surrounding these offenses. The Petitioner has failed
to establish ineffective assistance in this regard.

B. Consecutive Sentencing and Due Process Principles
       On appeal, the Petitioner argues that “trial counsel failed to address Dixon due process
issues” with him. Specifically, he asserts that trial counsel should have discussed the Dixon
factors with him and that, had this discussion occurred, he would not have pled guilty “since




                                               -19-
this had the possibility to eliminate one of the charges[.]” Moreover, the Petitioner contends
that the post-conviction court incorrectly analyzed the Dixon2 factors in its ruling.

       The Petitioner also claims on appeal that “trial counsel failed to adequately inform
[him] of the factors involving consecutive [versus] concurrent sentencing.” Specifically, he
asserts that trial counsel did not discuss the seven factors found in Tennessee Code
Annotated section 40-35-115(b) for imposing consecutive sentences or discuss the two-prong
findings of State v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995), required for the dangerous
offender criterion. According to the Petitioner, because he was not informed of the criteria
to be analyzed in such a determination, he “did not fully comprehend the standards to be
applied[,]” and had he been fully informed, he would not have pled guilty.

        In denying relief on these two issues, the post-conviction court reasoned as follows:

                The petitioner also alleges that [trial counsel’s] advice was deficient as
        he advised petitioner that he would receive consecutive sentencing totaling 102
        years if petitioner was convicted as charged at trial. Petitioner also alleges that
        [trial counsel] never discussed with him the possibility of concurrent
        sentencing. Petitioner also alleges that [trial counsel] was deficient for never
        advising petitioner that if petitioner was convicted at trial of both robbery and
        kidnapping then the kidnapping charge could be found to be incidental to the
        robbery and any conviction for kidnapping would have been vacated on due


2
 In State v. Anthony, our supreme court, citing due process concerns, held that before a separate kidnapping
conviction may be sustained, there must be a determination of

        whether the confinement, movement, or detention [was] essentially incidental to the
        accompanying felony and [was] not, therefore, sufficient to support a separate conviction
        for kidnapping, or whether it [was] significant enough, in and of itself, to warrant
        independent prosecution and [was], therefore, sufficient to support such conviction.

817 S.W.2d 299, 306 (Tenn. 1991). Later, in State v. Dixon, our supreme court modified the Anthony court’s
“essentially incidental” analysis and established a two-prong test for determining whether a separate
conviction for kidnapping violates due process. 957 S.W.2d 532, 535 (Tenn. 1997). The first step concerned
a determination of whether the movement or confinement was beyond that necessary to commit the
accompanying felony. Id. If so, the second step concerned ascertaining whether the additional movement
or confinement (1) prevented the victim from summoning help; (2) lessened the appellant’s risk of detection;
or (3) created a significant danger or increased the victim's risk of harm. Id. Recently, in State v. White, our
supreme court expressly overruled Anthony and its progeny, holding that “[t]he separate due process test
articulated first in Anthony, and subsequently refined in Dixon . . . , is . . . no longer necessary to the
appellate review of a kidnapping conviction accompanied by a separate felony.” 362 S.W.3d 559, 578 (Tenn.
2012).

                                                     -20-
process grounds. The effect of a due process issue would have been to
eliminate the possibility of an additional 15 to 25 years of potential
consecutive sentencing.
        The petitioner contends that had he been advised properly on
consecutive sentencing and due process issues involving a robbery and a
kidnapping conviction then petitioner would have gone to trial. Petitioner
claims that if he knew that he was only facing a possible life sentence if he
went to trial, rather than the life plus 50 years that [trial counsel] was advising
him that he would receive at trial, then petitioner would have been willing to
go trial on his charges.
        The Court finds that petitioner has failed to show by clear and
convincing evidence that [trial counsel] was deficient in his advice to
petitioner on this issue. The Court finds that [trial counsel] correctly stated the
law to the petitioner with regard to consecutive sentencing and the possibility
that petitioner could be found to be a dangerous offender for the purposes of
consecutive sentencing. Any attorney advising a client with regard to a plea
offer has an obligation to fully explain the maximum possible outcome that
could result from a jury trial so that a defendant can weigh the possible
consequences of going to trial vers[u]s the consequences of accepting a plea
agreement. While certainly all of petitioner’s charges at trial could have been
run concurrently by a sentencing judge, the Court finds that there was a basis
for the charges to be run consecutively and it was not error for [trial counsel]
to advise petitioner of this possibility.
        The Court also finds that petitioner has failed to show by clear and
convincing evidence that [trial counsel] was deficient, under the facts in this
case, for not advising petitioner of due process considerations involving
convictions for robbery and kidnapping. [Trial counsel] testified that he did
not discuss with petitioner the appellate decisions that have held that a due
process violation might occur in some cases when there is a conviction for
both kidnapping and robbery arising out of the same incident. While certainly
there are case decisions where a kidnapping decision has been vacated when
the kidnapping was found to be incidental to another charge such as robbery,
there have also been decisions in which both convictions have been allowed
to stand. The case decisions are always fact specific.
        [Trial counsel] testified that, after reviewing petitioner’s statement, it
was [trial counsel’s] opinion that both charges would stand and that the
kidnapping was not incidental to the robbery.
        At the guilty plea, the Court found from the stipulation of facts that the
convictions for both especially aggravated robbery and kidnapping could both
stand. Further, the Court finds from a review of the petitioner’s statement that

                                       -21-
       the kidnapping in question was clearly beyond that needed to consummate the
       robbery. The petitioner in his statement admitted to binding the victim’s
       hands, hitting the victim on the head with a pan and covering the victim’s
       mouth with duct tape and leaving the victim in that position when they left.
       These acts prevented the victim from summoning help. These acts also
       lessened the risk of detection of the robbery and certainly increased the
       victim’s risk of harm as the acts resulted in the victim’s death. While [trial
       counsel] could have discussed the due process issue with petitioner, the Court
       finds that it was not ineffective assistance of counsel to fail to discuss a due
       process issue that the petitioner’s statement does not support.

       Trial counsel testified that he informed the Petitioner, prior to entry of his plea, of the
elements of the offenses, sentencing ranges following a jury trial, release eligibility, and the
possibility of consecutive sentencing. The record clearly reflects that trial counsel fully
informed the Petitioner of the criteria to be analyzed in a consecutive determination, and the
record supports the post-conviction court’s findings in this regard. Just because trial counsel
may not have used the “buzz words” the Petitioner desired, does not render his performance
deficient.

        The Petitioner also argues that trial counsel should have told him about the due
process principles outlined in Dixon, including the likelihood that his robbery and kidnapping
convictions would merge thereby resulting in less sentencing exposure. The post-conviction
court found that the kidnapping in this case was “clearly beyond that needed to consummate
the robbery.” Trial counsel testified that he believed that separate convictions could stand
based upon the facts of this case. He further stated that “from a practical standpoint with the
offer it didn’t matter” because “[e]verything was concurrent . . . .” We agree with the post-
conviction court that trial counsel, under the facts presented in this case, was not deficient
for failing to discuss this due process issue with the Petitioner. Trial counsel conveyed all
of the necessary information to the Petitioner, allowing him to make an informed decision.

C. Withdrawal of plea
       The Petitioner argues that “trial counsel abandoned [his] request to withdraw the
plea.” According to the Petitioner, “[i]t is inconceivable that, when the request to file [the
Petitioner’s] motion to withdraw the plea agreement was transmitted by [the Petitioner’s]
mother, [trial counsel] attempted to terminate the representation and abandon the duties he
owed [the Petitioner].” He submits that both trial counsel and the post-conviction court erred
by “summarily dismiss[ing] as inadequate the request [the Petitioner] made through his
mother to withdraw the plea.”




                                              -22-
       The post-conviction court determined that the Petitioner had failed to establish
ineffective assistance in this regard. The court concluded as follows:

               Petitioner also claims that [trial counsel] was ineffective in the manner
       in which he withdrew from representing the petitioner after the plea and that
       ineffectiveness prejudiced the petitioner. The evidence shows that when [trial
       counsel] heard from petitioner’s mother that petitioner wanted to withdraw his
       plea, [trial counsel] sent a letter to petitioner indicating to the petitioner that
       he could not represent petitioner on a motion to withdraw his guilt[y] plea and
       that petitioner would have to file any request to withdraw a plea within 30 days
       of the entry of the judgments and that he would have to secure new counsel or
       file a request pro se.
               The petitioner’s post-conviction attorney argues that the proper course
       of action in this situation would have been for [trial counsel] to file the motion
       to withdraw the petitioner’s plea and then for [trial counsel] to withdraw from
       his representation of the petitioner.
               The Court finds that petitioner has failed to prove by clear and
       convincing evidence that [trial counsel] was deficient in his representation of
       petitioner on this issue. The proof shows that petitioner never directly notified
       [trial counsel] that he wished to withdraw his plea. The record in this case
       reflects that while petitioner had previously written to [trial counsel], petitioner
       did not write [trial counsel] to say he wanted to withdraw his plea, he just
       talked to his mother about the possibility. The Court finds that absent any
       direct request by petitioner to [trial counsel] to withdraw his plea, [trial
       counsel] did not commit error in sending a letter to say that his representation
       was at an end and to advise petitioner of the time period and the proper
       procedure for withdrawing a guilty plea either pro se or with the assistance of
       a lawyer.
               Relief on petitioner’s claim of ineffective assistance of counsel is
       denied.

       The Petitioner argues that trial counsel was ineffective for failing to file a motion to
withdraw his guilty plea, which, he asserts, his mother asked trial counsel to do. The post-
conviction court found that there was no clear directive from the Petitioner to withdraw his
plea. The State argues that, relying on the post-conviction court’s findings of fact, the
Petitioner never asked trial counsel to withdraw the guilty plea.

       However, the post-conviction court’s findings failed to take into account the fact that
Petitioner’s mother, whom trial counsel communicated frequently with and used to relay
information back and forth between himself and the Petitioner, did indicate to trial counsel

                                              -23-
that the Petitioner was having “second-thoughts” about his plea and felt pressured by trial
counsel. Rather than follow up on that information, trial counsel then wrote a letter to the
Petitioner’s mother, not the Petitioner, specifically stating that he could not file a motion to
withdraw on the Petitioner’s behalf. This advice was incorrect, regardless of whether the
Petitioner’s issues were with trial counsel’s assistance. As trial counsel himself testified at
the post-conviction hearing, trial counsel’s representation continued if the Petitioner stated
a desire to attack his plea. Trial counsel owed a duty of representation to the Petitioner,
including filing a motion to withdraw the plea if the Petitioner so chose, and failed in that
duty.

        However, the Petitioner must still show prejudice. See Arthur W. Stamey, III, v.
State, No. E2005-02261-CCA-R3-PC, 2006 WL 1097450, at *4 (Tenn. Crim. App. Apr. 7,
2006) (Although petitioner demonstrated that his counsel did not timely file a motion to
withdraw his guilty plea, petitioner failed to demonstrate prejudice). In this case, the
Petitioner claims that he wanted to withdraw his plea after sentencing. Our Rules of
Criminal Procedure provide, “After sentence is imposed but before the judgment becomes
final, the court may set aside the judgment of conviction and permit the defendant to
withdraw the plea to correct manifest injustice.” Tenn. R. Crim. P. 32(f)(2). Therefore, only
if the plea was tainted by “manifest injustice” would the trial court have set the judgment
aside, had the Petitioner’s motion been made.

       In analyzing the meaning of “manifest injustice,” this court wrote:

       Rule 32(f) does not define “manifest injustice,” however, courts have
       identified circumstances that meet the manifest injustice standard necessary for
       withdrawal of a plea. Withdrawal to correct manifest injustice is warranted
       where: (1) the plea was entered through a misunderstanding as to its effect, or
       through fear or fraud, or where it was not made voluntarily; (2) the prosecution
       failed to disclose exculpatory evidence as required by Brady v. Maryland, and
       this failure to disclose influenced the entry of the plea; (3) the plea was not
       knowingly, voluntarily, and understandingly entered, and (4) the defendant
       was denied the effective assistance of counsel in connection with the entry of
       the plea.

State v. Virgil, 256 S.W.3d 235, 240 (Tenn. Crim. App. 2008) (internal citations omitted).
If a proper motion to withdraw had been made, the Petitioner contends that he would have
argued that trial counsel, and the attendant circumstances, forced him to plead guilty.
Finding those allegations to be meritless in the opinion herein, the Petitioner has failed to
demonstrate any likelihood that a motion to withdraw his plea would have been granted, and
the Petitioner has therefore failed to demonstrate any prejudice resulting from his lawyer’s

                                              -24-
failure to file same. See Perry Franks v. State, No. M2004-00554-CCA-R3-PC, 2005 WL
351260, at *3 (Tenn. Crim. App. Feb. 9, 2005) (petitioner failed to demonstrate any
likelihood that a motion to withdraw his plea would have been granted and, therefore, failed
to demonstrate any prejudice). This issue is without merit.

D. Voluntary Nature of the Plea and the Petitioner’s Mental Status
         On appeal, the Petitioner claims that trial counsel failed to evaluate his mental status,
despite the fact that the written communications between trial counsel and the Petitioner
reflect that the Petitioner “did not comprehend the severity of the charges he faced or the
potential consequences of his actions.”3 The Petitioner continues, it “is most disturbing . .
. that the record is entirely devoid of any discussion of [the Petitioner’s] mental abilities, or
that [trial counsel] had made any provision financial or otherwise for any such evaluation.”

       Finally, the Petitioner claims that his plea was not knowingly and voluntarily made.
On appeal, he submits that, due to trial counsel’s inadequate investigation of the case,
insufficient preparation for trial, and poor communication, his plea was involuntarily entered.
According to the Petitioner he “did not believe he had any other options at his disposal.”

       The post-conviction court determined that the Petitioner’s plea was voluntarily made,
ruling as follows:

                At the guilty plea on June 5, 2009, the Court accepted a plea agreement
        form signed by petitioner setting out his rights under Rule 11 of the Rules of
        Criminal Procedure. In addition, the Court advised the petitioner of his rights
        and asked questions of the petitioner, under oath, regarding petitioner’s
        understanding of his rights. In accepting his plea, the Court implicitly found
        that the plea was knowingly and voluntarily made. While at the time of his
        plea, the petitioner testified that he understood his plea and was satisfied with
        his representation by [trial counsel], the petitioner now claims that, due to
        [trial] counsel’s failure to properly advise petitioner on the issues of
        consecutive sentencing and due process/double jeopardy issues, petitioner did
        not have a full and proper understanding of his legal situation when he entered
        his plea.
                Since the Court has previously found that petitioner has failed to prove
        by clear and convincing evidence that [trial counsel] committed error in
        advising petitioner on consecutive/concurrent sentencing and on due


3
  Again, we note that this issue is presented somewhat differently than it was in the post-conviction court.
Although developed during testimony at the hearing, the petition raised the issue in the context of the
Petitioner’s mental state at the time he made the statement.

                                                   -25-
       process/double jeopardy issues, the Court also finds that petitioner has failed
       to carry his burden on this issue. Relief on this issue is denied.

       The post-conviction court did not credit the testimony of the Petitioner at his post-
conviction hearing, instead concluding that the Petitioner understood his plea agreement.
There was no evidence to suggest that the Petitioner was incapable of understanding the
parameters of his sentence agreement or his counsel’s advice. The Petitioner only provided
bare allegations of mental problems at the post-conviction hearing, and put on no proof of
any mental problems other than his own testimony. At the guilty plea hearing, the Petitioner
confirmed that he had obtained his GED, and trial counsel testified at the post-conviction
hearing that the Petitioner’s future plans included attending college or joining the military.
He also described the Petitioner as “very bright, articulate” and “well spoken.” Moreover,
the Petitioner was familiar with criminal proceedings, having previously been involved in
both juvenile and criminal proceedings.

       Before the Petitioner pled guilty, the Petitioner confirmed that trial counsel reviewed
with him the elements of the offenses, including the corresponding sentencing ranges for
each offense. The Petitioner also confirmed his understanding of his out-of-range sentence,
his minimal parole eligibility, and the potential of consecutive sentences if he proceeded to
trial.

         The guilty plea transcript reveals that the trial judge carefully reviewed the rights that
the Petitioner was waiving and confirms that the Petitioner responded appropriately to
questions. The Petitioner said that he was not under the influence of any substance at the
plea hearing, and trial counsel testified that the Petitioner never appeared to be under the
influence of alcohol or drugs. The Petitioner was also asked if he was being pressured to
plead or offered anything in exchange for his plea, to which he answered no. Furthermore,
the Petitioner stated that he was satisfied with trial counsel’s representation. The trial court
outlined the terms of the plea agreement, and the Petitioner acknowledged his signature on
the agreement. The record reflects the Petitioner knew and understood the options available
to him prior to the entry of his guilty plea, including the right not to plead guilty and continue
with his jury trial, and he freely made an informed decision of the course that was most
palatable to him at the time. Accordingly, we conclude that the post-conviction court did not
err in finding that the Petitioner voluntarily, knowingly, and intelligently pled guilty and that
counsel was not deficient.

                                        CONCLUSION




                                               -26-
      Based upon the foregoing, we conclude that the post-conviction court did not err by
denying post-conviction relief. Accordingly, we affirm the judgment of the Sullivan County
Criminal Court.




                                                  ________________________________
                                                  D. KELLY THOMAS, JR., JUDGE




                                           -27-